Case 1:18-cv-11642-VM-DCF Document 152 Filed 05/21/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee xX
WAYNE BALIGA, derivatively on :
behalf of Link Motion Inc.
Plaintiff, : 18 Civ. 11642 (VM)
- against - : ORDER
LINK MOTION INC. (F/K/A NQ MOBILE :
INC.) et al., :
Defendants. :
ae ee ee xX

VICTOR MARRERO, United States District Judge.

By letters dated May 20, 2020, temporary receiver
Robert Seiden (“Seiden”) and proposed intervenor China AI
Capital Limited (“China AI”) dispute the nature of China
AI’s relationship with defendant Vincent Wenyong Shi
(“Shi”), and the extent to which Shi has prevented Seiden’s
agent from safeguarding the assets of Link Motion Inc. (See
Dkt. No. 151.) Because China AI’s motion to intervene has
been referred to Magistrate Judge Debra Freeman and remains

pending, the parties are directed to continue addressing

the issues set forth above to Judge Freeman.

SO ORDERED.

Dated: New York, New York
21 May 2020

 

oo ay
ZA rr

 

 

Victor Marrero
U, 5. Bad,
